UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2381



MICHAEL J. SINDRAM,

                                             Plaintiff - Appellant,

          versus


COLUMBIA UNION COLLEGE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Frederic N. Smalkin, Chief District Judge.
(CA-01-2954-S)


Submitted:   February 14, 2002          Decided:    February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Sindram appeals the district court orders denying his

motion for a temporary restraining order, holding his motion for a

preliminary injunction until a response was received by the defen-

dant and denying his motion for reconsideration.    We dismiss the

appeal for lack of jurisdiction because the orders are not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C.A. § 1291 (West 1993 & Supp. 2001), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (West 1993 & Supp.

2001); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The orders here appealed are neither

final orders nor appealable interlocutory or collateral orders. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2